DISMISS and Opinion Filed October 30, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00490-CV

                                  CORA CANADY, Appellant
                                           V.
                                 WILLIE WILLIAMS, Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-11387

                              MEMORANDUM OPINION
                      Before Justices Bridges, Molberg, and Partida-Kipness
                                    Opinion by Justice Bridges
       Appellant’s brief is overdue. On September 3, 2019, we directed appellant to file her brief

by September 13, 2019. We cautioned appellant that failure to file a brief by that date would result

in the dismissal of this appeal without further notice. To date, appellant has not filed her brief.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE


190490F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CORA CANADY, Appellant                           On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00490-CV       V.                      Trial Court Cause No. DC-17-11387.
                                                  Opinion delivered by Justice Bridges,
 WILLIE WILLIAMS, Appellee                        Justices Molberg and Partida-Kipness
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered October 30, 2019




                                            –2–